Citation Nr: 1015104	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  08-21 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from September 1972 
to June 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.	An audiometric examination performed in September 1972 at 
the Veteran's entrance to active service indicates a left 
ear hearing loss disability for VA purposes existed at the 
time of his entry into active military service.

2.	The competent and probative evidence of record 
demonstrates that the Veteran's pre-existing left ear 
hearing loss underwent a permanent increase in severity 
during active service.

3.	The competent evidence of record indicates the Veteran 
suffers from right ear hearing loss that is etiologically 
related to his period of active service.


CONCLUSIONS OF LAW

1.	Left ear sensorineural hearing loss was aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 
(2009).

2.	Right ear sensorineural hearing loss was incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

Left Ear Hearing Loss

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111 (West 2002).  According to 38 C.F.R. § 
3.304(b) (2009), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
Veteran as medical history does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determining the question of when a 
disease or disability began.  See 38 C.F.R. § 3.304(b)(1) 
(2009).  Determinations of whether a condition existed prior 
to service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical 
course, and character of the particular injury or disease or 
residuals thereof."  Id.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2009).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (2009); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003). The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

[I]f a preexisting disorder is noted upon entry into service, 
the Veteran cannot bring a claim for service connection for 
that disorder, but the Veteran may bring a claim for service-
connected aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the Veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.

Wagner, 370 F. 3d at 1096.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).

Service treatment records indicate the Veteran was provided 
audiometric evaluations both at entrance to and separation 
from service, in September 1972 and June 1974.  At the 
Veteran's September 1972 entrance audiogram, pure tone 
thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
15
35
LEFT
20
15
15
30
55

Speech recognition ability was not reported. Ears and drums 
were evaluated as normal.

In light of the September 1972 audiometric evaluation, the 
Board finds that the Veteran suffered a left ear hearing loss 
disability upon entering service, which was noted on the 
service entrance examination.  See 38 C.F.R. § 3.385.  As 
such, the presumption of soundness does not apply with 
respect to left ear hearing loss.  See 38 C.F.R. § 3.304(b).  
The Board observes that, while the Veteran suffered some loss 
of hearing in the right ear at service entrance, it was not 
of such severity so as to be considered a hearing loss 
disability for VA purposes.  Id.  The Board must next turn 
its consideration to whether the Veteran's pre-existing left 
ear hearing loss disability was aggravated by his military 
service.  As noted above, the presumption of aggravation 
applies where there is an increase in disability during 
active service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a); see also Wagner, supra.

On examination pending service discharge in June 1974, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
--
65


Again, speech recognition ability was not reported.  The 
Veteran's ears and drums were normal.

In light of the Veteran's service separation examination, the 
Board finds that there was an increase in the severity of the 
Veteran's left ear hearing loss, specifically at the 4000 Hz 
frequency during his active service.  As such, the 
presumption of aggravation applies with respect to left ear 
hearing loss.  See 38 U.S.C.A. § 1153; see also Wagner, 
supra.  As the presumption of aggravation applies, it must be 
shown by clear and unmistakable evidence that such 
aggravation was due to the natural progress of the Veteran's 
hearing loss.  Id; see also VAOPGCPREC 3-03.  

In the instant case, the Board finds there is no clear and 
unmistakable evidence to indicate the aggravation of the 
Veteran's left ear hearing loss was due to the natural 
progress of the condition.  In this regard, the Board notes a 
February 2008 VA examination report found the Veteran's 
hearing loss was "not aggravated" by the Veteran's military 
service.  The VA examiner noted that the Veteran had a 
preexisting hearing loss disability that "did not change 
significantly" during his period of active service.  
However, despite the VA examiner's opinion, the Board 
observes the February 2008 VA examination report contains no 
finding regarding whether any aggravation of the Veteran's 
left ear hearing loss was clearly and unmistakably due to the 
natural progress of the condition.  

Accordingly, the Board concludes that there is no clear and 
unmistakable evidence of record to indicate the increase in 
severity of the Veteran's left ear hearing loss was not due 
to active service.  As such, the Board finds that service 
connection for aggravation of left ear hearing loss is 
warranted.  See 38 U.S.C.A. § 1153; Wagner, supra.

Right Ear Hearing Loss

With respect to right ear hearing loss, the Board again notes 
that, while the Veteran did suffer from some hearing loss in 
the right ear at service entrance, it was not of such 
severity so as to be considered a disability for VA purposes.  
As such, the presumption of soundness applies with respect to 
right ear hearing loss.  See 38 C.F.R. § 3.304(b).  
Therefore, the Board must determine whether service 
connection is warranted for right ear hearing loss under the 
provisions of 38 C.F.R. § 3.303.  

The Veteran asserts entitlement to service connection for 
right ear hearing loss as due to in-service acoustic trauma.  
Specifically, he contends that he was exposed to the noise of 
rifles, machine guns and 8-inch guns during active service.

As noted above, the Veteran was provided an audiometric 
evaluation upon both service entry and separation.  

At the Veteran's September 1972 entrance audiogram, pure tone 
thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
15
35

Upon separation from active service in June 1974, pure tone 
thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
--
35

Speech recognition ability was not reported at either 
examination.  The Veteran's ears and drums were normal in 
both instances.  In comparing the September 1972 entrance and 
June 1974 separation audiograms, the Board observes there was 
a slight increase in the severity of the Veteran's hearing 
loss at the 1000 and 2000 Hz frequencies.

Significantly, the Veteran has provided a December 2007 
opinion from Dr. Foss, a private audiologist.  After 
reviewing the Veteran's self-reported history, as well as 
physically examining the Veteran, Dr. Foss opined that it is 
quite likely that the threshold shift experienced in active 
service was the beginning of the Veteran's current hearing 
loss.  Dr. Foss based his opinion on the Veteran's current 
level of hearing loss in light of the absence of any 
significant post-service acoustic trauma.

As noted above, a February 2008 VA examiner found the 
Veteran's hearing loss is not etiologically related to his 
active service.  Specifically, the VA examiner found the 
Veteran's hearing loss did not undergo a significant increase 
in severity during service.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In addition, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the Veteran 
prevails."

In the instant case, even though the VA audiologist provided 
a negative etiological opinion, based on the audiometric 
evaluation performed at the Veteran's separation from 
service, the Board finds that the evidence is at least is 
equipoise that the Veteran's current right ear hearing loss 
is etiologically related to in-service acoustic trauma.  In 
this regard, the Board observes the Veteran's right ear 
hearing loss increased in severity at the 1000 and 2000 Hz 
frequencies during service, and the December 2007 private 
audiologist's opinion relates the Veteran's current hearing 
loss to his period of active service.

As such, resolving all doubt in favor of the Veteran, the 
Board concludes that service connection for right ear hearing 
loss is warranted.






ORDER

Service connection for aggravation of left ear hearing loss 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Service connection for right ear hearing loss is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


